Title: William Smith Shaw to Abigail Adams, 30 December 1798
From: Shaw, William Smith
To: Adams, Abigail


          
            
              Philadelphia Dec 30th 1798 Sunday Evening
              My dear Aunt.
            
            ’Though I have been writing a very long letter, to my wild, random, laughter loving Walter and have made it very late, still I want to thank my aunt for her letter of Dec 20th received yesterday morning, before I sleep.
            Logan is chosen Representative for this State by a very large majority. It so happened that the day, L took his seat, a new carpet was placed on the floor of the house. The Aurora, the morning after said that the Legislature of Pensylvania were so pleased with his late conduct and wishing to show him every possible attention and respect, ordered a new carpet to be placed on the floor. What will the directory say when they hear that L has returned and chosen Repe. of his state. Instead of being hung and quartered, as he ought to have been, he returns home and is honored with a seat in the Legislature of Pensylvania. L’s inteferance is not new Fox in 1791 or ’2 did the same. Charles Fox sent a Mr. Adair, as his representative and with his cypher, to St Petersburgh, there to frustrate the objects, for which the minister from the crown, was authorized to treat. He succceeded in his design and the rascal did actually frustrate the kings minister, in some of the objects of his negociation. But this mode of proceedinge will never do for this country. If we allow the principle, if cabinet factions abroad, are to be connected with popular factions here, I see nothing but the constitution and government, must fly to pieces, like a glass bottle.
            The president has received a letter from Lyons son, begging that his father may be liberated, signed by upwards of two hundred men.
            The Aurora says, the president has appointed his one son, a foreign minister, another his Secretary and even his wifes nephew to be his own private Secretary!!!
            Good night / With affection I am your nephew
          
          
            I have been writing so long that my fingers ache & my pens are very bad— I am almost sleep, as you will see by my letter.
            I have not received a single letter from my mother as yet. I have written to her.
          
        